DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 14-15, and 17-19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation, “wherein the nasal rinsing cap as a whole is made of an elastic material, and wherein the liquid valve and the air valve or the nasal rinsing cap are made of silicon.”. It is unclear what is required by the limitations, and therefore the claim is indefinite. 
Specifically, “the nasal rinsing cap as a whole is made of an elastic material” may be interpreted to require that:
[1] the entirety of the nasal rinsing cap is made from an elastic material (i.e. a single elastic material), or 
[2] at least a portion of the nasal rinsing cap as a whole is made from an elastic material. 
Furthermore, the limitation, “the liquid valve and the air valve or the nasal rinsing cap are made of silicon” requires that at least a portion (the valves) of the nasal rinsing cap are made from silicon.
 If interpretation [1] from above is taken, then the limitations together appear to require that the entire nasal rinsing cap is formed from silicon; since the “cap as a whole is form from an elastic material” and the silicon valves are a part of the cap [emphasis added].
If interpretation [2] from above is taken, then the limitation “wherein the nasal rinsing cap as a whole is made of an elastic material” should always be met by a device which meets the limitation, “wherein the liquid valve and the air valve or the nasal rinsing cap are made of silicon”; since the valves are a portion of the nasal rinsing cap and silicon is an elastic material.
Applicant’s specification appears to support either interpretation, and so it’s unclear what is required and intended by the limitations as discussed above. In the interest of compact prosecution and 
Claim 15 recites, “wherein the nasal rinsing cap as the whole is composed of silicon”. It is unclear what is required by the limitation. It does not appear to require that the nasal rinsing cap is formed entirely from silicon.
Claims 2-11, 14-15, and 17-19 are rejected for depending from a claim which is indefinite.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 8-10, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hair (US 2011/0319840 A1) in view of Nordgren (US Pre-Grant Publication 2006/0253084).
	Regarding claim 1, Hair discloses a nasal rinsing cap (Figs. 7, 12-13, see Annotated Fig. 1 below) for bottles comprising 
a body part (collar 82), which is mountable to the mouth of a bottle (bottle 80) and has a cylinder-shaped vacuity (hollow of collar 82) in it for the threaded part (threads 88) of bottle mouths (¶ 0059), and 

wherein the tubular vacuity is equipped with a liquid valve (check valve 86) to facilitate the flow of liquids through the cap out of the bottle as well as to prevent any backflow of liquids back into the bottle (Fig. 10A, ¶ 0059, 0065); and 
the body part is equipped with an air valve (reed valve 102) to allow the entry of air into the bottle upon occurrence of negative pressure in it as well as to prevent any outflow of liquids when the bottle is turned upside down or squeezed (Fig. 12, ¶ 0070); and 
a top part (nozzle 60), which can be removed or opened, since Hair teaches the collar and nozzle to be separate parts (¶ 0056), is positioned on the body part, 
the top part comprising a tubular vacuity (to inner collar 74 with aperture 62) which runs through it, the tubular vacuity of the top part beginning from a point adjacent the tubular vacuity of the body part, extending through the top part and opening (aperture 62) at the tip of the top part (Fig. 12, ¶ 0060), 
wherein the top part is configured so that its tip can be inserted in the nasal cavity of the user (¶ 0055).

    PNG
    media_image1.png
    447
    797
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 12 of Hair indicating elements of claim 1.

	This embodiment of Hair does not specify the cap comprising a pressure region has been formed on the top part to close the liquid valve by putting pressure on the pressure region of the top part. Hair does, however, teach the skirt (61) to deform based on contact with the nostril (Fig. 5A, ¶ 0071), implying the nozzle is soft and elastic. Further, another embodiment (Figs. 1, 3) specifies the top part (nozzle 10) to be made of a soft elastomeric material such as a silicone rubber (¶ 0038) to allow the nozzle wall to compress radially inward to conform to the shape of the user’s nasal passage to create a comfortable fit (as motivated by ¶ 0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top part of the Hair cap to be a soft elastomeric material such as a silicone rubber, taught by another embodiment of Hair, to create a comfortable fit to the user’s nasal passage. 
	Further, a soft elastomeric nozzle offers a whole surface that is soft so a pressure region can be anywhere where the pressure by means of a finger, may collapse the tubular vacuity and close the liquid 

    PNG
    media_image2.png
    205
    508
    media_image2.png
    Greyscale

Annotated Fig. 2: Fig. 5A of Hair indicating an appropriate spot for a pressure region.

	
	Hair further teaches that at least a portion of the nasal rinsing cap as a whole (at least (10)) is formed from an elastic material and that the air valve (reed valve (102)) is formed from silicon [0038, 0068] but fails to teach that the liquid valve of the nasal rinsing cap is made of silicon.
	Nordgren teaches a slit valve for medical fluid handling devices which is analogous art as it is relevant to the problem of controlling unidirectional flow of medical fluids. Nordgren specifically teaches that the slit valve is formed from silicone and provides a unidirectional control of fluid flow [0033]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Hair by replacing the ball valve of Hair with the silicon slit valve of Nordgren to obtain the predictable result of preventing backflow as desired by Hair and as taught by Nordgren.

Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Hair, as applied above in claim 1. As stated above, it has been established that Hair teaches wherein the nozzle is made of a soft, elastic material (¶ 0036, 0038, 0071), but does not specify the body part being this same material. However, as Hair teaches this material to be used in the art, one of ordinary 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the body part of the Hair cap, made of a soft elastic material, as suggested by Hair, for ease of manufacturing and to create a seal around the nozzle. 
The limitation “to facilitate attachment to plastic bottles of different thread types” relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Hair is capable of facilitating attachment to plastic bottles of different types. (See § MPEP 2114 II). This limitation relates to the intended use of the device, which, in this case, imparts no further limitations of the structure of the device. 

	Regarding claim 3, Hair further discloses wherein there is a hollow groove, where the collar engages with the threads (88) of the Hair cap, in the body part (82) for the collar of a bottle (Fig. 12, ¶ 0059). 

	Regarding claim 4, Hair further discloses wherein there is a vacuity in the body part (82) for the ring of a screw cap, threads of a bottle (Fig. 12, ¶ 0059). 

	Regarding claim 5, as stated above, it has been established that Hair teaches wherein the top part (60) is made of a soft, elastic material, which facilitates the creation of an appropriate pressure region that allows the user to close the liquid valve by applying pressure on it (¶ 0036, 0038, 0071, Annotated Fig. 2, see above rejection).


Since it is obvious to make the cap of a soft, elastic material one of ordinary skill in the art would recognize that applying pressure, for example from a finger, to a pressure region (see Annotated Fig. 2) would compress the soft elastomeric elements causing deformation such as closure of the liquid valve through collapsing the tubular vacuity (74) of the Hair cap and blocking the retention structure (113) (Fig. 12), thereby allowing the liquid valve to be in a deformed position when pressure is applied on the pressure region of the top part, preventing any backflow of liquids (¶ 0069, 0071). 

Regarding claim 8, Hair further discloses wherein the liquid valve (86) is designed as a separate part independent of the body part (82) and attached to an opening in the body part during design, as Hair teaches a valve and its housing (Fig. 10A) that is attached to the body part at some point during manufacturing to arrive at the assembled structure (Fig. 12). 

Regarding claim 9, Hair further discloses wherein the air valve (102) is designed as a separate part independent of the body part (82) and attached to an opening in the body part during design, as 

Regarding claim 10, Hair further discloses wherein the nasal rinsing cap functions as a positive displacement pump when installed on a bottle, since Hair teaches the continual displacement of liquid from the bottle and through the cap while pressure is applied to the bottle, this pressure displacing the liquid (Figs. 12-13, ¶ 0069).

Regarding claim 14, Hair also teaches that the nasal rinsing cap comprises two pieces or four pieces (at least (60) and (82).  

Regarding claim 15, Hair also teaches that the nasal rinsing cap as the whole is composed of silicone (i.e. at least a portion of the nasal rinsing cap (102) is formed from silicon).

Regarding claims 17 and 18, Hair in view of Nordgren teaches the nasal rinsing cap according to claim 1, but fails to teach that the elastic material has a compressive strength of 10 MPa to 30 MPa, or wherein the elastic material has an elastic limit of 2.4 MPa to 5.5 MPa.  However, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the compressive strength and elasticity in order to ensure that the device was sufficiently strong for the desired application, and to ensure patient comfort. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 19, Hair also teaches that the nasal rinsing cap comprises at least one piece (60).


	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hair in view of Nordgren (US Pre-Grant Publication 2006/0253084)and further in view of Sakashita (EP 0496892 A1).
Regarding claim 7, Hair in view of Nordgren teaches the device of claim 1. Hair further teaches the liquid valve (86) to be formed of a short tube (annular extension 94 with cavity 95) with a convergent tip (retention structure 113) (Figs. 10A, 12, ¶ 0063-0064) but is silent the convergent tube having a slot in it which is tightly sealed in its normal position but opens enough to allow liquids to flow through when liquids move in that direction, at the same time preventing any counterdirectional movement of liquids towards the inside of the bottle. 
Sakashita, however, teaches a bottle and cap for a nursing bottle, pertinent to the problem of selectively allowing fluid to flow through a cap (Sakashita abstract), with a liquid valve (5) with a convergent tip (partition 51) having has a slot (slit 52) in it which is tightly sealed in its normal position (Sakashita Fig. 3) but opens enough to allow liquids to flow through (Sakashita Fig. 2) when liquids move in that direction, at the same time preventing any counterdirectional movement of liquids towards the inside of the bottle (Sakashita Figs. 1-3, abstract, Col 3 lines 55-58). The slit operates as a valve to selectively allow passage of liquid from the bottle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a valve with a slit as taught by Sakashita, for the check valve of Hair as the substitution would achieve the predictable result of the predictable result of selectively allowing . 

Allowable Subject Matter
	Claim 16 is allowed. Claim 11 is objected to for depending from a claim which is rejected, but would be allowable if amended to incorporate all the limitations of claims from which it depends.
	The following is a statement of reasons for the indication of allowable subject matter: 
	Hair fails to teach the limitations of claim 16 and 11 as currently presented. In particular a cylinder-shaped element which connects the pressure region with the liquid valve so that when pressure is applied on the pressure region, the valve closes. Additionally, examiner believes it would not be obvious to include this feature in the device of Hair. 

Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin J Klein/Primary Examiner, Art Unit 3781